By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court of Franklin County, reversing the order of the Department of Liquor Control which revoked permits issued to Barn Cafe and Hangar Theater Bar, Inc., Cincinnati, Ohio. The two cases were consolidated in the hearing below and were presented as one case in this Court.
The permit holders were charged with permitting gambling on the premises.
After a careful examination of the entire record we find no evidence to prove that the permit holders exercised any control over the gambling establishment which operated on the second floor, which was occupied by several tenants. Neither do we find the evidence on this issue to be of such a character that a reasonable inference may be drawn that the permit holders exercised any control over the gambling establishment. A well-considered and comprehensive opinion of Judge Reynolds is found among the papers which we adopt as our own.
Judgment affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.